       Case 6:19-cv-00098 Document 1 Filed on 11/21/19 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

GLORIA CUNNINGHAM,                                §
     Plaintiffs                                   §
                                                  §
v.                                                §           CAUSE NO: 6:19-cv-98
                                                  §
ALLSTATE TEXAS LLOYD’S                            §
     Defendants.                                  §


                                ALLSTATE TEXAS LLOYD’S
                                  NOTICE OF REMOVAL


        Defendant, Allstate Texas Lloyd’s (“Allstate”), hereby removes this lawsuit pursuant to

28 U.S.C. § 1332 and/or 28 U.S.C. § 1446(b)(3), and would respectfully show the Court as

follows:

                                          I.
                       GROUNDS FOR REMOVAL: DIVERSITY JURISDICTION

1.      This Court has subject matter jurisdiction of this suit based on 28 U.S.C. § 1332 and/or

28 U.S.C. § 1446(b)(3) because the amount in controversy exceeds $75,000, exclusive of and the

parties are diverse.

                                                 II.
                                          BACKGROUND

2.      On September 25, 2019, Plaintiff Gloria Cunningham (“Plaintiff”) filed her Original

Petition in the 267th Judicial District Court of Victoria County, Texas, Cause Number 19-09-

85035-C, styled Gloria Cunningham v. Allstate Texas Lloyd’s. See Exhibit A (Plaintiff’s

Original Petition); see also Exhibit B (proof of service of process).

3.      Plaintiff’s lawsuit against Allstate Texas Lloyd’s (“Allstate”) arises from property

damage to Plaintiff’s home allegedly caused by Hurricane Harvey between August 25 and


{00555520}                                       1
       Case 6:19-cv-00098 Document 1 Filed on 11/21/19 in TXSD Page 2 of 6



September 1, 2017. Exhibit A at ¶ 8. Plaintiff affirmatively plead for “monetary relief of

$100,000 or less…” Id. at ¶ 4.

4.      Plaintiff served Allstate with Plaintiff’s Original Petition and process on November 4,

2019. See Exhibit B.

5.      As against Allstate, Plaintiff asserts causes of action for breach of contract and violations

of the Texas Insurance Code. See Exhibit A, at ¶¶ 16-21.

6.      On November 14, 2019, pursuant to Texas Insurance Code 542A.006, Allstate sent notice

to Plaintiff accepting whatever liability the Defendant Adjusters might have to the Plaintiff for

the acts or omissions of the Defendant Adjusters. See Notice of Election of Adjuster Liability

attached hereto as Exhibit C. Thus, Plaintiff’s only recourse in this action is against Allstate.

7.      The State Court’s Record Search including Case History for this matter is attached

hereto. See Exhibit D.

                                                    III.
                                  ARGUMENTS AND AUTHORITIES

        A. Diversity in Citizenship

                       i. Plaintiff’s Citizenship

8.      Plaintiff is a natural person who resides in Victoria County, Texas. See Exhibit A, ¶ 1.

Plaintiffs have not pled any other facts of residency, intention to leave Texas, or domiciles in

other States. Id. Accordingly, Allstate asserts that absent the same, Plaintiff’s citizenship at the

time of the filing of the suit and at the time of removal is properly established as the State of

Texas. See Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).

                     ii. Allstate’s Citizenship

9.      Citizenship of an unincorporated association is determined by the citizenship of its

members. See U.S.C. § 1332(a). For the purposes of determining citizenship of a Lloyds

{00555520}                                           2
       Case 6:19-cv-00098 Document 1 Filed on 11/21/19 in TXSD Page 3 of 6



organization, the court looks to the citizenship of the Lloyd members. See Massey v. State Farm

Lloyds Inc. Co., 993 F. Supp. 568, 570 (S.D. Tex., Galveston Div. 1998).

10.     Defendant, Allstate Texas Lloyd’s is an association of individual underwriters, authorized

to conduct business in the State of Texas as a “Lloyd’s plan” insurer under the Texas Insurance

Code. The underwriters are residents and citizens of the State of Illinois. Accordingly, Allstate

Texas Lloyd’s is a citizen of the State of Illinois.

        B. Amount in Controversy

11.     The party seeking federal jurisdiction must prove by a preponderance of the evidence that

the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem. Co. L.P., 309

F.3d 864, 868 (5th Cir. 2002).        The removing party may satisfy its burden by either (1)

demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy – preferably in the removal petition,

but sometimes by affidavit – that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

12.     Here, it is facially apparent from Plaintiffs’ petition that the claim likely exceeds

$75,000.00. Specifically, Plaintiff’s petition states Plaintiff seeks monetary relief of $100,000 or

less . . .” Plaintiff’s Original Petition, Exhibit A, ¶ 4.

13.     Additionally, Plaintiff’s Original Petition suggests that Allstate underpaid her claim by

$9,439.45. Id. at ¶ 16. Importantly, Plaintiff has pled causes of action for Breach of Contract

and violations of Texas Insurance Codes §§ 541.060 et seq. at ¶¶ 16-21. Thus Plaintiff, if she is

successful on her claims, may be able recover reasonable attorney’s fees for Breach of Contract

and treble damages for the insurance code violations under Texas Insurance Code § 541.152(b).




{00555520}                                          3
       Case 6:19-cv-00098 Document 1 Filed on 11/21/19 in TXSD Page 4 of 6



14.     If Plaintiff were to recover treble damages under the Texas Insurance Code and the jury

finds that Plaintiff is indeed owed $9,439.35 in contractual damages, then the jury could award

the Plaintiff a total of $28,318.05 exclusive of attorney’s fees.         In a matter such as this,

reasonable attorney’s fees would likely easily exceed $50,000.            Thus the total recoverable

amount Plaintiff may receive if she is successful at trial is likely to exceed $78,318.05—and that

is without accounting for exemplary damages should Plaintiff decide to seek such damages.

                                            III.
                              REMOVAL IS PROCEDURALLY PROPER

15.     This notice of removal is timely filed within thirty (30) after receipt of Plaintiff’s Original

Petition pursuant to 28 U.S.C. § 1446(b)(1).

16.     Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and Division

of this Court embraces Victoria County, Texas, the place where the State Court suit was filed.

17.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings in the

state court action are attached herein.

18.     Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct copy

of this Notice of Removal to Plaintiffs and to the Clerk of Victoria County District Court.

                                               IV.
                                     INDEX OF MATTERS FILED

19.     Pursuant to 20 U.S.C. § 1446(a), Local Rule 3 and Local Rule 81, Defendant includes

with this notice of removal the following attachments, which are incorporated herein by

reference:

                  Civil Cover Sheet

                  Exhibit A:             Plaintiff’s Original Petition

                  Exhibit B:             Executed process to Allstate


{00555520}                                           4
       Case 6:19-cv-00098 Document 1 Filed on 11/21/19 in TXSD Page 5 of 6



                  Exhibit C:         Notice of Election of Adjuster Liability

                  Exhibit D:         State Court Record Search

        WHEREFORE, Defendant Allstate Texas Lloyd’s requests that the Court accept

jurisdiction over this case against them for the reasons set forth above, and grant Defendant any

such other and further relief to which they show themselves justly entitled.



                                                     Respectfully submitted,

                                                     By:/s/ Michael M. Novak
                                                            Robert E. Valdez
                                                            State Bar No.20428100
                                                            S.D. Tex. Bar No. 9816
                                                            revaldez@valdeztrevino.com
                                                            Michael M. Novak
                                                            State Bar No. 24092405
                                                            S.D. Tex. Bar No. 3084746
                                                            mnovak@valdeztrevino.com

                                                     VALDEZ & TREVIÑO
                                                     ATTORNEYS AT LAW, P.C.
                                                     Callaghan Tower
                                                     8023 Vantage Dr., Suite 700
                                                     San Antonio, Texas 78230
                                                     Telephone: (210) 598-8686
                                                     Facsimile: (210) 598-8797

                                                     Attorney for Defendant Allstate Texas
                                                     Lloyd’s




{00555520}                                      5
       Case 6:19-cv-00098 Document 1 Filed on 11/21/19 in TXSD Page 6 of 6




                              CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing instrument was filed
electronically with the United States District Court for the Southern District of Texas, San
Antonio Division, with notice of case activity to be generated and sent electronically with notice
to all counsel of record on this 21st day of November, 2019.

WILLIAMS HART BOUNDAS EASTERBY LLP
P. Griffin Bunnell
SBN: 24080815
gbunnell@whlaw.com
Sean H. McCarthy
SBN: 24065706
smccarthy@whlaw.com
8441 Gulf Freeway, Ste. 600
Houston, Texas 77017
Tel: (713) 230-2200
Fax: (713) 643-6226
Counsel for Plaintiff



                                                            /s/Michael M. Novak
                                                            Michael M. Novak




{00555520}                                      6
